                                                                                    Exhibit
10.2

 
 
RESTRICTED STOCK GRANT AGREEMENT (this “Agreement”) dated as of August 12, 2005
(the “Effective Date”), by and between MILLENNIUM CELL INC., a Delaware
corporation (the “Company”), and H. DAVID RAMM, an individual residing at 35
West Terrace Drive, Houston, Texas 77007-7040 (“Grantee”).


WHEREAS, Grantee and the Company are parties to that certain Employment
Agreement dated as of the date hereof (the “Employment Agreement”);


WHEREAS, the Company recognizes the contributions that Grantee will make to the
Company’s development in his role as Chief Executive Officer of the Company; and


WHEREAS, in order to reward Grantee for his efforts, the Company has agreed,
pursuant to the Employment Agreement, to grant to Grantee fifty thousand
(50,000) restricted shares (the “Restricted Shares”) of the common stock, par
value $.001 per share, of the Company (the “Common Stock”), subject to the
terms, conditions and restrictions set forth in this Agreement, the Employment
Agreement and that certain Amended and Restated Millennium Cell Inc. 2000 Stock
Option Plan (the “Plan”).


NOW, THEREFORE, in consideration of the above premises and the mutual covenants
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:


1. Grant of Restricted Shares. Pursuant to the Plan and subject to the terms,
conditions and restrictions set forth in this Agreement and in the Employment
Agreement, upon execution of this Agreement, the Company shall grant to Grantee
fifty thousand (50,000) Restricted Shares of Common Stock.


2. Grantee Bound by Plan. The Plan is incorporated herein by reference and made
a part hereof. The Plan shall govern all aspects of this Agreement except as
otherwise specifically stated herein. Grantee hereby acknowledges receipt of a
copy of the Plan and agrees to be bound by all the terms and provisions thereof.
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Plan. The Plan should be carefully examined before any decision
is made to accept the Restricted Shares.


3. Vesting Schedule. Subject to the Plan, the Restricted Shares awarded to
Grantee shall vest in full on December 31, 2005, or, if earlier, upon the
termination of Grantee’s employment with the Company for any reason (including,
but not limited to, for death or disability) other than a termination by the
Company for Cause or Grantee’s resignation of employment. For purposes of this
Agreement, Grantee may be terminated for cause if Grantee: (i) is convicted of,
or pleads guilty or nolo contendere, to a felony or (ii) engages in willful
gross neglect or willful gross misconduct in carrying out his duties under the
Employment Agreement, resulting, in either case, in material economic harm to
the Company.



--------------------------------------------------------------------------------


 
    4. Restrictions on Transfer. Grantee agrees that, in addition to any
restrictions on transfer that may be imposed under applicable state and federal
securities laws and in the Plan, the Restricted Shares shall be subject to the
following restrictions on transfer:


(a) Grantee shall not, without the prior written consent of the Company, offer,
transfer, sell, pledge, assign, hypothecate or otherwise encumber or dispose of
any unvested Restricted Shares.


(b) Any attempted assignment, transfer, pledge, hypothecation or other
disposition of the Restricted Shares contrary to the provisions hereof, and the
levy of any execution, attachment or similar process upon the Restricted Shares,
shall be null and void and without any force or effect.


5. Cancellation of Restricted Shares. In addition to the terms and conditions
set forth in the Plan, upon a termination of the Employment Agreement by the
Company for Cause or the resignation of employment by Grantee, any unvested
Restricted Shares shall automatically be cancelled without any further action on
behalf of the Company or Grantee.


6. Dividends. If and when the Company shall declare any dividend or distribution
on the Common Stock, Grantee shall be entitled to receive all cash, securities,
proceeds or assets of any kind in connection with such dividend or distribution
with respect to his vested and unvested Restricted Shares, if any.


7. Stock Certificates.


(a) Custody of Certificates. The Company shall hold the certificate(s)
evidencing the Restricted Shares in its custody until they have vested, and as a
condition to the granting of the Restricted Shares, Grantee shall deliver a
stock power, substantially in the form attached hereto as Exhibit A-1, endorsed
in blank, relating to the Restricted Shares.


(b) Stock Legends. The share certificates evidencing the Restricted Shares, both
prior to and after the vesting thereof, shall have endorsed upon them in
bold-faced type the following legends (in addition to any legend(s) required
under applicable state or federal securities laws):


THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS (INCLUDING FORFEITURE PROVISIONS AND RESTRICTIONS AGAINST
TRANSFER) CONTAINED IN THE MILLENNIUM CELL INC. 2000 STOCK OPTION PLAN AND A
RESTRICTED STOCK AWARD AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND
MILLENNIUM CELL INC. RELEASE FROM SUCH TERMS AND CONDITIONS SHALL BE OBTAINED
ONLY IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN AND AGREEMENT, A COPY OF EACH
OF WHICH IS ON FILE IN THE OFFICE OF THE SECRETARY OF MILLENNIUM CELL INC.


2

--------------------------------------------------------------------------------




THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS UPON TRANSFER AND CANCELLATION AS SET FORTH IN A RESTRICTED STOCK
GRANT AGREEMENT DATED AS OF JUNE [__], 2005, BETWEEN MILLENIUM CELL INC. (THE
“CORPORATION”), AND THE SHAREHOLDER, A COPY OF WHICH IS ON FILE WITH THE
SECRETARY OF THE CORPORATION.


8. Representations and Warranties. Grantee represents to the Company that:


 

(a)  
Grantee has relied solely upon the information, if any, requested of the Company
and upon his own due diligence in making the decision to acquire the Restricted
Shares. To the extent necessary, Grantee has retained, at his own expense, and
relied upon the advice of, appropriate professionals regarding the investment,
tax and legal merits and consequences of the purchase of the Restricted
Shares. Grantee covenants that the Restricted Shares were not offered or
transferred to Grantee by means of any form of general solicitation or general
advertising, and in connection therewith, Grantee did not: (I) receive or review
any advertisement, article, notice or other communication published in a
newspaper or magazine or similar media or broadcast over television or radio
whether closed circuit or generally available or (II) attend any seminar meeting
or industry investor conference whose attendees were invited by any general
solicitation or general advertising

 

(b)  
Grantee acknowledges receipt of a copy of the Plan and represents that it is
familiar with the terms and provisions thereof, and hereby accepts this
Restricted Stock Grant subject to all of the terms and provisions thereof except
as otherwise specifically stated in this Agreement. Grantee has reviewed the
Plan and this Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement and fully understands all
provisions of the Plan and this Agreement. Grantee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Board or
Committee (both as defined in the Plan) upon any questions arising under the
Plan; and

 

(c)  
Grantee acknowledges agree that, as a condition to each vesting of the
Restricted Shares, the representations and warranties of this Section 8 shall be
true and correct as of such vesting date as if they had been made on such date
with respect to the vested Restricted Shares.

 

(d)  
Grantee acknowledges that the Restricted Shares may only be transferred or
otherwise disposed of pursuant to (i) a registration statement on Form S-8 upon
delivery of a resale prospectus to the recipient of the Restricted Shares, as
long as Grantee is an affiliate of the Company, (ii) an effective registration
statement under the Securities Act o 1933 (the “Act”) or (iii) pursuant to an
exemption from registration under the Act.




(e)  
Grantee acknowledges that the transfer of the Restricted Shares is restricted by
the terms of this Agreement and the Plan, and Grantee must therefore hold the
Restricted Shares indefinitely unless a subsequent disposition of the Restricted
Shares is permitted under the terms of this Agreement.

 
 
3

--------------------------------------------------------------------------------


 
 

(f)  
Grantee acknowledges that, given the restrictions on transfer acknowledged
above, he is able to bear the economic risk of holding the Restricted Shares for
an indefinite period of time and can afford a complete loss of the value of the
Restricted Shares.




(g)  
Grantee agrees and acknowledges that the Company may, if it so desires and
subject to Section 3, permit the transfer of the Restricted Shares out of
Grantee’s name only when Grantee’s request for transfer is accompanied by an
opinion of counsel reasonably satisfactory to the Company and its counsel that
neither the sale nor the proposed transfer results in a violation of the Act or
any state securities or “blue sky” laws (collectively, “Securities Laws”).
Grantee agrees to hold the Company and its directors, officers, agents and
controlling persons and their respective heirs, representatives, successors and
assigns harmless and to indemnify them from and against all liabilities, costs
and expenses incurred by them as a result of any misrepresentation made by
Grantee contained herein or any sale or distribution by Grantee in violation of
the Securities Laws.




(h)  
Grantee represents that the receipt of the Restricted Shares by Grantee will not
result in the violation by Grantee of any law, statute, rule, regulation, order,
writ, injunction, judgment or decree of any court or governmental authority to
or by which Grantee is bound, including, without limitation, United States laws
and other laws that may be applicable to Grantee and will not conflict with, or
result in a material breach or violation of, any of the terms or provisions of,
or constitute (with due notice or lapse of time or both) a material default
under, any material lease, loan agreement, mortgage, security agreement, trust
indenture or other agreement or instrument to which Grantee is a party or by
which Grantee is bound or to which Grantee’s material properties or assets is
subject, nor result in the creation or imposition of any lien upon any of the
material properties or assets of Grantee.




(i)  
Grantee acknowledges and agrees that this Agreement is not a contract of
employment and that nothing in this Agreement shall confer upon Grantee any
right with respect to continuation of service to or employment by the Company,
nor shall it interfere in any way with his right or the Company’s right to
terminate his service to or employment by the Company at any time, with or
without cause.




(j)  
Grantee acknowledges and agrees that the vesting of shares pursuant to this
Agreement is earned only through Grantee’s continued and satisfactory employment
by the Company or its subsidiaries or affiliates and not through the grant of
the Restricted Shares hereunder.




(k)  
Grantee hereby accepts this Agreement subject to all of the terms and provisions
hereof. Grantee has reviewed this Agreement in its entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement,
and fully understands all provisions of this Agreement.




(l)  
Grantee acknowledges that the Company and its counsel are entitled to rely on
the representations made above.

 

 
4

--------------------------------------------------------------------------------


 
        9. Tax and Financial Consequences. Grantee has reviewed with Grantee’s
own tax and financial advisors the federal, state, local and foreign tax
consequences of this Agreement. Grantee is relying solely on such advisors and
not on any statements or representations of the Company or any of its agents.
Grantee understands that Grantee (and not the Company) shall be responsible for
Grantee’s own tax liability that may arise as result of the transactions
contemplated by this Agreement. Grantee understands that Section 83 of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”), taxes
as ordinary income the fair market value, as defined by the Code, of the
Restricted Shares as of the date they become “substantially vested” within the
meaning of Section 1.83-3(b) of the regulations promulgated pursuant to Section
83 of the Code. Grantee understands that Grantee may elect to be taxed at the
time the Restricted Shares are granted, rather than at the time, if any, that
they become substantially vested, by filing an election under Section 83(b) of
the Code with the Internal Revenue Service within 30 days from the date of
grant.


GRANTEE ACKNOWLEDGES THAT IT IS GRANTEE’S SOLE RESPONSIBILITY AND NOT THE
COMPANY’S TO FILE A TIMELY ELECTION UNDER CODE SECTION 83(b), EVEN IF GRANTEE
REQUESTS THE COMPANY, OR ITS REPRESENTATIVES, TO MAKE THIS FILING ON GRANTEE’S
BEHALF.


10. Consent of Spouse. As a further condition to the Company’s obligations under
this Agreement, the Company may require the spouse of Grantee, if any, to
execute and deliver to the Company the Consent of Spouse attached hereto as
Exhibit A-2.


11. Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Company at
1 Industrial Way West, Eatontown, New Jersey [Missing Graphic Reference]07724,
Fax: 732-542-4010, Attention: Chairman of the Board, or to such other address as
shall be provided in writing to Grantee. Any notice required to be given or
delivered to Grantee shall be in writing and addressed to the most recent
address of Grantee, as set forth in the books and records of the Company. All
notices shall be deemed effective upon personal delivery against receipt
therefor; one day after being sent by Federal Express or similar overnight
delivery; or three days after being mailed registered or certified mail, postage
prepaid, and properly addressed to the party to be notified.


12. Entire Agreement. This Agreement, the Employment Agreement and the Plan
contain the entire understanding between the parties concerning the subject
matter contained in herein and therein. There are no representations,
agreements, arrangements or understandings, oral or written, between the parties
hereto, relating to the subject matter of this Agreement and the Employment
Agreement, that are not fully expressed herein or therein.


13. Counterparts. This Agreement may be signed in one or more counterparts, all
of which shall be considered one and the same agreement.


14. Further Assurances. Each party to this Agreement agrees to perform all
further acts and to execute and deliver all further documents as may be
reasonably necessary to carry out the intent of this Agreement.


5

--------------------------------------------------------------------------------


 
           15. Severability. If any provision of this Agreement or any other
agreement or document delivered in connection with this Agreement, if any, are
held to be partially or completely invalid or unenforceable in any jurisdiction,
then such unenforceable provisions shall be automatically replaced by a
provision as similar in terms as may be valid and enforceable in that
jurisdiction, but the invalidity or unenforceability of that provision shall not
affect the validity or enforceability of any other provision of this Agreement,
all of which shall be construed and enforced as if that invalid or unenforceable
provision were omitted, nor shall the invalidity or unenforceability of that
provision in one jurisdiction affect its validity or enforceability in any other
jurisdiction.


16. Construction. Whenever used in this Agreement, the singular number will
include the plural, and the plural number will include the singular, and the
masculine or neuter gender shall include the masculine, feminine or neuter
gender. The headings of the Sections of this Agreement have been inserted for
purposes of convenience and shall not be used for interpretive purposes.


17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of laws principles of such State.


18. Submission to Jurisdiction. Any and all suits, legal actions or proceedings
against any party hereto arising out of this Agreement shall be brought in any
United States federal court sitting in the State of New York or any other court
of appropriate jurisdiction sitting in the State of New York, as the party
bringing such suit may elect in its sole discretion, and each party hereby
submits to and accepts the exclusive jurisdiction of such courts for the purpose
of such suit, legal action or proceeding, each party hereto waives personal
service of any summons, complaint or other process and agrees that service
thereof may be made by certified or registered mail. Each party hereto hereby
irrevocably waives any objection which it may now hereafter have to the laying
of venue of such suit, legal action or proceeding in any such court and hereby
further waives any claim that any such suit, legal action or proceeding brought
in any such court has been brought in an inconvenient forum.


19. Successors. The rights and obligations of the Company under this Agreement
shall be transferable to any successor thereto. The rights and obligations of
Grantee under this Agreement may only be assigned with the prior written consent
of the Company.


20. Amendment. This Agreement may only be amended by the written consent of the
parties to this Agreement at the time of such amendment.


21. No Waiver. Either party’s failure to enforce any of the provisions of this
Agreement shall not in any way be construed as a waiver of any such provision,
nor prevent that party from thereafter enforcing any other provision of this
Agreement. The rights granted both parties hereunder are cumulative and shall
not constitute a waiver of either party’s right to assert any other available
legal remedy.


6

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the date first set forth above.


MILLENNIUM CELL INC.




By:      /s/G. Chris Andersen
Name: G. Chris Andersen
Title: Chairman of the Board




/s/H. David Ramm

H. David Ramm







7


--------------------------------------------------------------------------------




EXHIBIT A-1


STOCK POWER




ASSIGNMENT SEPARATE
FROM CERTIFICATE






FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_____________________, fifty thousand (50,000) restricted shares of Common Stock
of MILLENIUM CELL INC., standing in the undersigned’s name on the books of said
Company, represented by the within Certificate No. ___, and hereby irrevocably
constitutes and appoints _______________________ attorney to transfer the said
shares on the books of the within named Company with full power of substitution
in the premises.




Dated: _____________________                  /s/H. David Ramm
H. David Ramm













 


--------------------------------------------------------------------------------




EXHIBIT A-2


CONSENT OF SPOUSE




I, _____________________, spouse of H. David Ramm, have read and approve the
foregoing Restricted Stock Grant Agreement dated as of June [__], 2005 (the
“Agreement”). In consideration of the grant by Millennium Cell Inc. (the
“Company”), to my spouse of the restricted shares (the “Restricted Shares”) of
common stock, par value $.001 per share, of the Company, as set forth in the
Agreement, I hereby appoint my spouse as my attorney-in-fact in respect to the
exercise of any right under the Agreement and agree to be bound by the
provisions of the Agreement insofar as I may have any rights in said Agreement
or the Restricted Shares issued pursuant thereto under the community property
laws or similar laws relating to marital property in effect in the state of our
residence as of the date of the signing of the Agreement.


Dated: ________________, 2005






_______________________________
Signature of Spouse





